Exhibit NEWS RELEASE YAMANA GOLD PROVIDES DEVELOPMENT AND NEAR DEVELOPMENT STAGE PROJECTS UPDATE Toronto, Ontario, June 17, 2009 - YAMANA GOLD INC. (TSX: YRI; NYSE: AUY; LSE: YAU) today announced further advancements in its development and near development stage projects, supporting the Company’s continued focus on advancing its higher-return, highly prospective development stage projects. Mercedes, Mexico The Mercedes project is located in northern Sonora, Mexico approximately 200 kilometres south of Tucson, Arizona.The deposit consists of a complex gold-silver hydrothermal low-sulphidation vein/stockwork system. A positive pre-feasibility study for Mercedes was previously provided in February 2009. The following is a summary of the results of the study: Reserves (Proven and Probable):2.65 mt grading 7.58 g/t AuEq containing 645,esources (Measured and Indicated):2.39 mt grading 9.19 g/t AuEq containing 705,onstruction Capital Cost:US$152M Cash Cost (per GEO):US$264 Production (per year): 118,nitial Mine Life:6 years IRR:22.4% The financial analysis as provided in February 2009 was based on a gold price of US$814 per ounce and a silver price of US$13 per ounce and a 5% discount rate resulting in an initial value of US$73 million.The Company’s further analysis under the same assumptions although with cash flow based on US$950 per ounce of gold and US$15 per ounce of silver results in a value of US$120 million.This does not take into account the benefit of discovery of any additional ounces or extension of the mine life beyond the period in the study. The Company indicated on delivery of the study that while the project had sufficient return and value, supporting a development decision, further drilling would be undertaken to ensure the continuity of grade and increase the total mineable ounces, thereby increasing mine life above the initial level in the study. The study was based on drilling and other information up to the end of the third quarter of 2008. 1 Yamana continues to advance the project in 2009.Yamana is targeting 30,000 metres of drilling in 2009, with a budget of approximately US$4.0 million and the principal goal of extending the mine life. To date this year, drilling at Mercedes has been focused primarily on the northwest extension of the Mercedes and the Lupita vein targets, with a total of 16,450 metres of core in 43 holes having been completed (see attached map). In addition, in 2009, Yamana also completed construction of an underground ramp into the Mercedes vein to upgrade reserves to the proven category and also to confirm metallurgy, geotechnical and geological parameters.The underground ramp will accelerate construction and development of Mercedes once a construction decision is made, expected to be in the first quarter of 2010. To date, the tunnel has over 800 metres of development and two vein cross-cuts have been completed at the levels 1,100 and 1,080 metres, confirming both vein width and grades. Las Barrancas Recent drilling on the Mercedes northwest extension area has identified a major fault zone containing epithermal quartz-carbonate veins, which is covered by post-mineral volcano-sedimentary rocks.Fourteen widely spaced core holes have tested the Las Barrancas zone along a strike length of 1,800 metres.The zone begins approximately 250 metres northwest of the Mercedes grade shell on an apparent sub-parallel structural trend.Within the trend, Au-Ag bearing stockwork zones up to 25 metres wide have been identified, containing fissure veins to 9.0 metres in width.The zone has been tested by very wide-spaced holes and is open at depth. The veins display many of the same stages of quartz-carbonates and epithermal characteristics as the Mercedes vein.The results from this drilling are not included in the resource estimate from the February 2009 pre-feasibility study and are expected to increase that resource estimate. The best intersection year-to-date (using a 2.0 g/t AuEq cutoff) is M09-449 intersecting 7.70 metres of 17.48 g/t Au and 66.0 g/t Ag and other results include: Intercept Hole Number From (m) To (m) Width (m) Au (g/t) Ag (g/t) M09-423D 170.69 173.74 3.05 26.03 22.2 M09-427D 198.9 199.95 1.05 6.15 31.0 M09-428D 294.38 297.18 2.80 2.18 11.5 M09-439D 257.85 266.15 8.30 3.65 59.0 M09-440D 182.27 182.70 0.43 8.48 40.0 M09-441D 194.46 194.70 0.24 13.25 143.0 M09-442D 167.85 168.17 0.32 7.82 34.0 M09-449D 203.60 211.30 7.70 17.48 66.0 The intersection in Hole 449 was two kilometres to the northwest of the area of known mineralization and is on the Corona do Oro vein, and supports the view that a substantial increase in the overall resource at Mercedes is possible. 2 Results were also returned from three geotechnical holes that were drilled in 2008 within the main Mercedes area, but not assayed until this year, and have not yet been incorporated into the resource estimate.The three holes show excellent correlation to modeled grades and widths from nearby drill holes, with the following results (using a 2.0 g/t AuEq cutoff): Intercept Hole Number Ore Shoot From (m) To (m) Width (m) Au (g/t) Ag (g/t) M08-377D Tierra de Nadie 202.66 212.45 9.79 36.33 261.6 M08-379D Corona de Oro 226.48 237.74 11.26 24.38 722.0 M08-383D Breccia Hill 155.45 156.53 1.08 7.84 280.0 These drill results at Las Barrancas are encouraging as the footprint of known zone of veining, hydrothermal alteration and Au-Ag mineralization has been extended on strike under post-mineral cover rocks by over 1,800 metres. Lupita Drilling has focused on testing the down-dip continuity along a 600-metre strike length of the Lupita vein zone, located at the contact between the upper host andesite and lower lithic tuff.All holes intersected the vein/stockwork zone, which ranges from 3.0 to70 metres in width. Five widely-spaced holes successfully intersected Au-Ag mineralization up to 150-metres down dip from initial reverse circulation holes drilled in 2006. The zone is open along strike and at depth. The best intersections year-to-date (using a 2.0 g/t AuEq cutoff) include L09-021D intersecting 7.64 metres of 28.15 g/t Au and 52 g/t Ag: Intercept Hole Number From (m) To (m) Width (m) Au (g/t) Ag (g/t) L09-017D 176.48 178.18 1.70 6.01 52.0 L09-018D 192.46 194.84 2.38 3.47 31.0 L09-019D 140.60 141.15 0.55 10.55 115.0 L09-020D 217.65 219.15 1.50 3.97 10.0 L09-020D and 222.20 223.54 1.34 2.64 32.7 L09-021D 193.51 201.15 7.64 28.15 52.0 Drilling at Lupita has shown the vein system to be substantially more robust than indicated in surface exposures and at higher grades. Additional drilling at both Las Barrancas and Lupita is planned to define potential high grade ore shoots. Mercedes continues to show a high geological potential given the size of the property and the results of geological and geophysical studies to date, which support a feasibility study and construction decision for Mercedes expected by the first quarter of 2010.The Company presently anticipates the completion of construction and commencement of commissioning within 24 to 30 months. Pilar, Brazil In
